Citation Nr: 0302276	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from April 1996 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).  

Procedural history

The veteran had active service from April 1974 to April 1978 
and from May 1978 to August 1984.

The RO denied the veteran's original claim of entitlement to 
service connection for bilateral hearing loss in a March 1985 
rating decision.  The veteran did not appeal that decision.  
In November 1995, the RO received the veteran's request to 
reopen the claim.  In an April 1996 rating decision, the RO 
declined to reopen the claim because it found no new and 
material evidence had been submitted.  The veteran disagreed 
with the April 1996 rating decision and initiated this 
appeal.  The appeal was perfected with the veteran's 
presentation of personal testimony before an RO Hearing 
Officer, accepted as his timely substantive appeal, in 
October 1996.  

Also at the October 1996 hearing, the veteran submitted a 
claim for entitlement to service connection for tinnitus.  In 
a May 1997 rating decision, the RO denied the claim.  The 
veteran disagreed with the May 1997 rating decision and 
initiated this appeal.  The appeal was perfected with the 
veteran's timely submission of a VA Form 9 in July 1997.



Other issues

In May 1996, the veteran initiated appeals as to the denial 
of service connection for a bilateral eye disorder and a 
kidney/urinary tract disorder and for an increased rating for 
service connected hypertension.  Those appeals were not 
perfected in a timely manner, and those issues are not now 
before the Board.

In a September 2001 rating decision, the RO denied a number 
of additional claims, including entitlement to special 
monthly compensation based on the been for regular aid and 
attendance or being housebound, eligibility to Dependents' 
Educational Assistance and an increased disability rating for 
the veteran's service-connected left knee.  To the Board's 
knowledge, the veteran did not disagree with those decisions, 
and they, too, are not before the Board.  


FINDINGS OF FACT

1.  In an unappealed March 1985 rating decision, the RO 
denied service connection for bilateral hearing loss. 

2.  The evidence associated with the claims file subsequent 
to the RO's March 1985 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 

3.  Competent medical evidence does not reveal that the 
veteran's claimed tinnitus is causally related to any 
incident of his military service.


CONCLUSIONS OF LAW

1.  The RO's March 1985 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the March 1985 decision, new and material evidence 
has not been received; the veteran's claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001).

3.  Tinnitus was not incurred as a result of active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for bilateral hearing loss, which was denied by 
the Board in March 1985.  He is also seeking entitlement to 
service connection for tinnitus.

The Board must first examine whether the evidence warrants 
reopening the claim for service connection for bilateral 
hearing loss.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
in part in the instant case, the implementing regulations are 
also effective November 9, 2000.  

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) 
(West Supp. 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

In a May 1998 supplemental statement of the case (SSOC), the 
RO denied the veteran's claim of entitlement to service 
connection for tinnitus by finding that it was not well 
grounded.  As noted above, the VCAA eliminated the concept of 
a well grounded claim.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the June 2002 SSOC the RO denied 
service connection for bilateral tinnitus based on the 
substantive merits of the claim.  Thus, any procedural defect 
contained in past RO adjudications which applied the now 
obsolete well groundedness standard has since been rectified.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Crucially, in June 2001, the RO sent the veteran a letter 
which set forth in detail the requirements of the VCAA, 
including the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was specifically 
informed of the steps already taken by the RO, of the 
evidence still needed to substantiate the claims, and that 
the RO would assist him in obtaining evidence if he provided 
the proper information and release forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the March 1985, 
April 1996, and May 1997 rating decisions, by the May 1996 
and July 1997 statements of the case (SOCs), and by the April 
1996, May 1997, July 1997, May 1998, and June 2002 SSOCs.

Based on a review of the record, in particular the RO's 
communications to the veteran, the Board concludes that VA's 
duty to notify the veteran has been satisfied.

Duty to assist 

With respect to the hearing loss claim, as alluded to above, 
under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The matter of VA's duty to assist the veteran in the 
development of his tinnitus claim will be discussed below.  

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including testifying at a personal 
hearing at the RO.  His accredited representative has 
submitted written statements on his behalf, most recently a 
brief to the Board in January 2003.

Pertinent Law and Regulations 

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.  See 38 C.F.R. § 3.156 (2002). 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).



Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  For 
certain chronic disorders, to include sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2002).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, supra.

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

The veteran in essence contends that he suffered exposure to 
mechanical and artillery noise in service and that he 
incurred a bilateral hearing loss as a result.

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied in an unappealed March 1985 
RO rating decision.  As discussed in detail above, before the 
Board can evaluate the merits of a previously denied claim, 
it must first determine whether a claimant has submitted new 
and material evidence with respect to that claim.  See 
Elkins, 12 Vet. App. at 218-19.  

Factual Background

Evidence of record in March 1985

At the time of the March 1985 rating action, the evidence 
then of record consisted of the veteran's service records and 
a February 1985 VA examination report.  

The veteran's DD-214 showed that he worked as a power 
generator maintenance mechanic and as a food service 
specialist.  There is no indication that he served in combat.  
The service medical records include several audiometric 
examinations.

An audiometric examination in August 1975 showed hearing 
described as normal, based on the following puretone 
thresholds:

		500	1000	2000	4000	Hz
Right		0	0	0	5	dB
Left		35	30	0	0	dB

An audiometric examination in August 1976 showed the 
following puretone thresholds: 

		500	1000	2000	4000	Hz
Right		20	15	15	15	dB
Left		30	25	15	15	dB




An audiometric examination in September 1981 showed hearing 
described as normal, based on the following puretone 
thresholds:

		500	1000	2000	3000	4000	Hz
Right		10	5	10	5	10	dB
Left		20	10	5	5	5	dB

An audiometric examination in April 1984 showed hearing 
described as normal, based on the following puretone 
thresholds:

		500	1000	2000	3000	4000	Hz
Right		30	25	10	15	15	dB
Left		20	15	5	5	5	dB

In reports of medical history completed by the veteran in 
August 1975 and September 1981, he answered "no" to 
questions regarding ear trouble and hearing loss.  The 
veteran's service medical records are pertinently negative 
with respect to ear injury disease.

The veteran left service in August 1984 and filed a claim of 
entitlement to service connection for hearing loss in 
September 1984.  The February 1985 VA examination report 
showed complaint of intermittent hearing problems in the 
right ear.  Tympanometry showed normal middle ear pressure 
and compliance bilaterally.  The veteran's hearing was 
described as within normal limits, based on the following 
puretone thresholds: 

		500	1000	2000	3000	4000	Hz
Right		25	20	15	20	20	dB
Left		15	10	5	10	15	dB

Speech discrimination scores were 100 percent bilaterally.

The veteran's claim was denied in March 1985.  In essence, 
the RO denied the claim because there was no hearing loss 
disability shown in service, or to a compensable degree 
within the one-year presumptive period.  

Evidence added to the record after March 1985

The evidence subsequently submitted includes a report of 
consists of an April 1982 audiometric examination, while the 
veteran was still in service.  This was not previously of 
record.  The following puretone thresholds were recorded:

		500	1000	2000	3000	4000	Hz
Right		25	10	5	5	10	dB
Left		20	25	20	10	20	dB

It was noted that the veteran was issued ear protection in 
service, based on exposure to noise.

Post-service evidence received after the March 1985 rating 
decision includes an August 1995 medical report showing 
complaint of intermittent hearing loss. 
The examiner's assessment was "perceptive deafness".  

A November 1996 VA audiometric examination shows complaint by 
the veteran of a sensation of pressure in the right ear for 
the previous 15 years.  This was described as sometimes 
painful and accompanied by dizziness.  Audiometry revealed a 
mild mixed hearing loss in the low frequencies, bilaterally, 
with a mild high-frequency loss in the left ear.  Speech 
recognition was excellent, bilaterally.  The following 
puretone thresholds were recorded:

		1000	2000	3000	4000	HZ		AVG	CNC
Right		35	15	20	25	dB		23	96	
Left		25	20	25	40	dB		27	96	


Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  

The November 1996 VA examination shows that the auditory 
threshold at 4000 Hertz is 40 decibels, thus meeting the 
regulatory definition of hearing loss found in 38 C.F.R. § 
3.385 (2002).  However, although this evidence does establish 
a current hearing loss disability for VA rating purposes, it 
does not show that the veteran incurred such hearing loss 
disability during service or to a compensable degree within 
one year of service.  Nor does it show that his current 
hearing loss disability is otherwise medically related to 
service.

In short, although the evidence now establishes that the 
veteran has a hearing loss disability as of November 1996, 
medical nexus evidence is still absent from the record.  

The April 1982 service medical record, which indicates that 
the veteran was issued ear protection, thus suggesting noise 
exposure during service, does not show that the veteran's 
hearing was damaged by noise exposure.  To the contrary, it 
shows that his hearing was within normal limits. 

VA outpatient treatment reports contain a statement that the 
veteran had an ear infection during active service.  
Similarly, the November 1996 VA examination report contains a 
statement that the veteran has suffered symptoms for the 
previous 15 years.  However, these appear to be merely 
recitations of the veteran's statements, not medical 
findings, and as such the Board finds that they are not new 
and material.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As 
stated above, the service medical records show no injury or 
disease affecting the veteran's hearing.
Moreover, no competent medical evidence has been added to the 
record which ascribes any current hearing loss to the 
veteran's military service.  See 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Statements from the veteran and his hearing testimony, 
although continuing to report in-service noise exposure and 
ear problems, cannot be considered new and material as to the 
matter of relationship of any current hearing loss to 
service.  Laypersons are capable of testifying as to 
symptoms, but not as to the proper diagnosis or date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 
38 U.S.C. 5108."

In summary, the evidence submitted subsequent to the March 
1985 denial of the veteran's claim is cumulative and 
redundant of evidence already of record, in that it relates 
to the veteran's current condition and that he was exposed to 
noise in service.  These elements were already shown by the 
record in March 1985.  Although it is notable that the 
veteran now does have a hearing loss disability for VA rating 
purposes, critically he has not submitted any evidence that 
tends to establish a medical nexus between an incident of 
service and his current hearing loss, which was first 
identified over a decade after he left service. 

For the reasons stated, the Board finds that the evidence 
submitted subsequent to March 1985 is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted, the claim for entitlement to service 
connection for bilateral hearing loss is not reopened, and 
the benefit sought on appeal remains denied. 

As a final comment concerning this issue, as discussed above 
VA's duty to assist does not attach if a claim is not 
reopened.  The veteran has previously been accorded due 
notice under the VCAA.  This decision serves to further 
inform the veteran of the kind of evidence which is necessary 
to reopen his claim, namely medical nexus evidence.  See 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

2.  Entitlement to service connection for tinnitus.

The veteran contends that he was exposed to noise as a power 
generator maintenance technician and due to proximity to 
artillery fire.  He further contends that he has suffered a 
ringing in his ears since service.  He therefore believes 
that service connection should be granted for tinnitus.

The VCAA  - duty to assist

At this point the Board must determine whether VA's statutory 
duty to assist the veteran in the development to his claim 
has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified VA outpatient treatment 
records.  The RO requested and obtained these records.  The 
RO obtained the veteran's service medical records and the 
veteran was afforded VA examinations in February 1985, 
November 1996.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing before a Member of the Board, and was presented 
several options for presenting personal testimony; but he did 
not request a BVA hearing.  The veteran was afforded a 
personal hearing before an RO Hearing Officer in October 
1996, the transcript of which is of record.  The veteran has 
numerous statements and his representative has submitted 
written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, the Board observes that although the 
November 1996 VA examiner described the veteran's complaints 
of a high-pitched ringing in both ears, he made no diagnosis 
with respect to tinnitus.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  The veteran has 
pointed to no other clinical evidence or diagnosis referring 
to tinnitus, and the Board can identify none.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore believes that in the absence of 
a diagnosed tinnitus, service connection may not be granted.  
See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
veteran's claim fails on this basis alone.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Accordingly, the Board will address the remaining two Hickson 
elements. 

With respect to Hickson element (2), the April 1982 audiogram 
arguably establishing exposure to noise in the service 
because it shows that the veteran was issued hearing 
protection.  This leads to the conclusion that the veteran 
was exposed to noise in service, which is consistent with his 
MOS as power generator maintenance mechanic.    

With respect to Hickson element (3), there is no medical 
evidence of record establishing a relationship between any 
current symptoms and noise exposure or any other incident of 
service.  As stated above, the November 1996 VA examiner 
stated that the veteran complained of constant high-pitched 
ringing in both ears since service; however, the examiner's 
account appears to be merely a recitation of the veteran's 
statements, and as such the Board accords it little weight of 
probative value.  See Godfrey and LeShore, supra.  In any 
event, the VA examiner provided no nexus opinion.

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, as stated above, although 
he is competent to report on his symptoms, as a lay person 
without medical training the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  Espiritu at 494.  

In short, Hickson elements (1) and (3) have not been 
satisfied.  The Board finds that a preponderance of the 
evidence is against a showing that the veteran currently has 
tinnitus which resulted from disease or injury incurred in 
active service.  The veteran's claim of entitlement to 
service connection for tinnitus is therefore denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  The benefit sought on appeal 
is denied.

Entitlement to service connection for tinnitus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

